department of the treasury internal_revenue_service commerce street mc 4920dal dallas tx tax exempt and goverk ntentities number release date date date ein person to contact identification_number telephone number uil certified mail - return receipt requested last day for filing a petition with the tax_court dear this is a final_determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code the code sec_501 as an organization described in code sec_501 effective january 20xx your determination_letter dated september 20xx is revoked our adverse determination as to your exempt status was made for the following reasons you have failed to produce documents to establish that you are operated exclusively for exempt purposes within the meaning of internal_revenue_code c and that no part of your net_earnings inure to the benefit of private shareholders or individuals you failed to respond to repeated reasonable requests to allow the internal_revenue_service to examine your records regarding your receipts expenditures or activities as required by sec_6001 sec_6033 and revrul_59_95 1959_1_cb_627 as such you failed to meet the requirements of sec_501 and sec_1_501_c_3_-1 in that you have not established that you were organized and operated exclusively for exempt purposes and that no part of your earnings inured to the benefit of private shareholders or individuals contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code organizations that are not exempt under sec_501 generally are required to file federal_income_tax returns and pay tax where applicable for further instructions forms and information please visit www irs gov if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed within days from the date this determination was mailed to you please contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment please contact the clerk of the appropriate court for rules and the appropriate forms for filing petitions for declaratory_judgment by referring to the enclosed publication you may write to the courts at the following addresses united_states tax_court second street nw washington dc us court of federal claims madison place nw washington dc u s district_court for the district of columbia constitution ave n w washington dc processing of income_tax returns and assessments of any taxes due will not be delayed if you file a petition for declaratory_judgment under sec_7428 of the internal_revenue_code you may be eligible for help from the taxpayer_advocate_service tas tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours enclosures publication maria hooke director eo examinations yaa bml a af é department of the treasury yi internal_revenue_service tax_exempt_and_government_entities_division irs exempt_organizations examination date date taxpayer id number form tax periods ended person to contact employee id number telephone number fax address manager’s contact information employee id number telephone number response due_date certified mail - return receipt requested dear why you’re receiving this letter we enclosed a copy of our audit report form 886-a explanation of items explaining that we propose to revoke your tax-exempt status as an organization described in internal_revenue_code irc sec_501 this letter is not a determination of your tax-exempt status under sec_501 for any period other than the tax periods above if you agree if you haven’t already please sign the enclosed form_6018 consent to proposed action and return it to the contact person shown at the top of this letter we'll issue a final adverse letter determining that you aren't an organization described in irc section insert code section for the periods above after we issue the final adverse determination_letter we’ announce that your organization is no longer eligible to receive tax deductible contributions under sec_170 if you disagree request a meeting or telephone conference with the manager shown at the top of this letter send any information you want us to consider file a protest with the irs appeals_office if you request a meeting with the manager or send additional information as stated in and above you’il still be able to file a protest with irs appeals_office after the meeting or after we consider the information_letter rev catalog number 34809f the irs appeals_office is independent of the exempt_organizations division and resolves most disputes informally if you file a protest the auditing agent may ask you to sign a consent to extend the period of limitations for assessing tax this is to allow the irs appeals_office enough time to consider your case for your protest to be valid it must contain certain specific information including a statement of the facts applicable law and arguments in support of your position for specific information needed for a valid protest refer to publication how to appeal an irs determination on tax-exempt status fast track mediation ftm referred to in publication the examination process generally doesn’t apply now that we’ve issued this letter request technical_advice from the office of associate chief_counsel tax exempt government entities if you feel the issue hasn’t been addressed in published precedent or has been treated inconsistently by the irs if you’re considering requesting technical_advice contact the person shown at the top of this letter if you disagree with the technical_advice decision you will be able to appeal to the irs appeals_office as explained above a decision made in a technical_advice_memorandum however generally is final and binding on appeals if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we'll issue a final adverse determination_letter in the future if you believe your organization qualifies for tax-exempt status and would like a status determination_letter from the irs you can request a determination by filing form_1024 application_for recognition of exemption under sec_501 a and paying the required user_fee revproc_80_27 requires that in the event your tax-exempt status is revoked your group exemption will also be revoked if that occurs none of your subordinates will be able to rely on the group ruling for tax- exempt status you should notify each subordinate of this proposed action contacting the taxpayer_advocate office is a taxpayer right the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call additional information you can get any of the forms and publications mentioned in this letter by visiting our website at www irs gov forms-pubs or by calling 800-tax-form if you have questions you can contact the person shown at the top of this letter enclosures form 886-a form_6018 form 4621-a report of examination sincerely lat mine kar for maria hooke director exempt_organizations examinations letter rev catalog number 34809f publication publication 3498-a letter rev catalog number 34809f form 886a name of taxpayer explanation of items department of the ‘i'reasury - internal_revenue_service schedule no or - exhibit year period ended december 20xx date of notice november 20xx issues whether the organization which qualified for exemption from federal_income_tax under sec_501 of the internal_revenue_code should be revoked due to its failure to respond and produce records to establish that it is observing the conditions required for the continuation of exempt status facts applied for tax-exempt status by filing the form 1023-ez streamlined application_for recognition of exemption under sec_501 of the internal_revenue_code on november 20xx and was granted tax-exempt status as a c on september 20xx with an effective date of april 20xx an organization exempt under c needs to be organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes and to foster national and amatuer sports competition the organization was selected for audit to ensure that the activities and operations align with their approved exempt status the organization failed to respond to the internal_revenue_service attempts to obtain information to perform an audit of form 990-n for the tax_year december 20xx the form 1023-ez application list the phone number of for of per the state of attached from state web-site web-site it lists the organization in good standing copy e correspondence for the audit was as follows o o letter rev with attachments was mailed certified to the organization on august 20xx with a response date of september 20xx article number service usps tracking on october 20xx this letter was return by the post office as being undeliverable per the united_states postal letter 3844-a rev with attachments was mailed certified to on september 20xx with a response date of october 20xx article number per the united_states postal service form 886-a rev department of the treasury - internal_revenue_service page -1- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended december 20xx usps tracking this letter was out for delivery on september 20xx the ps form_3811 was never returned to the internal_revenue_service letter 3844-a with attachments was mailed certified to on september 20xx with a response date of october 20xx article number usps tracking letter was delivered and left with an individual on september 20xx pincite pm per the united_states postal service letter 3844-a with attachments was mailed certified to on september 20xx with a response date of october 20xx article number service usps tracking letter was delivered and left with an individual on september 20xx pincite pm per the united_states postal letter 5077-b te_ge idr delinquency_notice was mailed certified to the organization on october 20xx with a response date of november 20xx article number letter was unclaimed being returned to sender on october 20xx pincite am ps form_3800 was not received back from usps per usps tracking this e telephone contact for the audit was as follows o o o o o august 20xx called the phone number listed on the form 1023-ez application_for message for to return my call and received a vms left a of september 20xx called the phone number listed on the form 1023-ez application_for message for and received a vms left a to return my call of september 20xx called the phone number listed on the form 1023-ez application_for and received a vms left a message for to return my call of september 20xx called the phone number listed on the form 1023-ez application_for and received a vms left a message for to return my call of september 20xx called the phone number listed on the form 1023-ez and received a vms left a application_for message for returned the to return my call of form 886-a rev department of the treasury - internal_revenue_service page -2- form 886a name of taxpayer explanation of items department of the ‘i'reasury - internal_revenue_service schedule no or exhibit year period ended december 20xx call and stated that she would provide the requested information that was requested in letter 3844-a by october 20xx o october 20xx called the phone number listed on the form 1023-ez application_for message for to return my call and received a vms left a of o november 20xx called the phone number listed on the form 1023-ez application_for message for of and received a vms left a to return my call law internal_revenue_code irc sec_501 of the code provides that an organization organized and operated exclusively for charitable or educational_purposes is exempt from federal_income_tax provided no part of its net_earnings inures to the benefit of any private_shareholder_or_individual sec_511 of the internal_revenue_code imposes a tax at corporate rates under sec_11 on the unrelated_business_taxable_income of certain tax-exempt organizations sec_6001 of the code provides that every person liable for any_tax imposed by this title or for the collection thereof shall keep such records render such statements make such returns and comply with such rules and regulations as the secretary may from time to time prescribe whenever in the judgment of the secretary it is necessary he may require any person by notice served upon such person or by regulations to make such returns render such statements or keep such records as the secretary deems sufficient to show whether or not such person is liable for tax under this title sec_6033 of the code provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe treasury regulations regulation c -1 in order to be exempt under sec_501 the organization must be both organized and operated exclusively for one or more of the purposes specified in the section religious charitable scientific testing for public safety literary or educational form 886-a rev department of the treasury - internal_revenue_service page -3- form 886a name of taxpayer explanation of items department of the ‘i'reasury - internal_revenue_service schedule no or exhibit year period ended december 20xx regulation sec_1_501_c_3_-1 of the regulations states that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt regulation c -1 c of the regulations provides that an organization will not be regarded as operated exclusively for one or more exempt purposes described in sec_501 of the code if more than an insubstantial part of its activities is not in furtherance of a c purpose accordingly the organization does not qualify for exemption under sec_501 of the code regulation sec_1_6001-1 of the code provides that such permanent books_and_records as are required by paragraph a of this section with respect to the tax imposed by sec_511 on unrelated_business_income of certain exempt_organizations every organization exempt from tax under sec_501 shall keep such permanent books of account or records including inventories as are sufficient to show specifically the items of gross_income receipts and disbursements such organizations shall also keep such books_and_records as are required to substantiate the information required by sec_6033 see sec_6033 and sec_1_6033-1 through regulation sec_1_6001-1 of the code provides that the books_or_records required by this section shall be kept at all time available for inspection by authorized internal revenue officers or employees and shail be retained as long as the contents thereof may be material in the administration of any internal revenue law regulation sec_1_6033-1 of the regulations provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 regulation sec_1_61-1 of the regulations provides that gross_income means all income from whatever source derived unless excluded by law gross_income includes income realized in any form whether in money property or services income may be realized therefore in the form of services meals accommodations stock or other_property as well as in cash revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 of the code and the form 886-a rev department of the treasury - internal_revenue_service page -4- form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended december 20xx regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status organization’s position taxpayer's position is unknown at this time government’s position based on the above facts the organization did not respond to verify that they are organized and operated exclusively for one or more of the purposes specified in sec_501 if an organization fails to meet either the organizational_test or the operational_test it is not exempt in accordance with the above-cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax sec_1_6033-1 of the regulations specifically state that exempt_organizations shall submit additional information for the purpose on enabling the internal_revenue_service to inquire further into its exempt status using the rationale that was developed in revrul_59_95 the organization’s failure to provide requested information should result in the termination of exempt status conclusion based on the foregoing reasons the organization does not qualify for exemption under sec_501 and its tax-exempt status should be revoked it is the irs's position that the organization failed to establish that it meets the reporting requirements under sec_6001 and sec_6033 to be recognized as exempt from federal_income_tax under sec_501 furthermore the organization has not established that it is observing the conditions required for the continuation of its exempt status or that it is organized and operated exclusively for an exempt_purpose accordingly the organization's exempt status is revoked effective january 20xx form 886-acrev department of the treasury - internal_revenue_service page -5- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended december 20xx form_1120 u s_corporation income_tax return should be filed for the tax periods after january 20xx form 886-a ev department of the treasury - internal_revenue_service page -6-
